IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,186-01


                         EX PARTE JOSEPH LEE ADKINS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 18208-A IN THE 115TH DISTRICT COURT
                              FROM UPSHUR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to murder and was

sentenced pursuant to a plea agreement to life imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because trial counsel

failed to advise him about available defenses, failed to secure an expert or a hearing to have

Applicant evaluated for sanity at the time of the offense and competency to stand trial, and coerced

Applicant into pleading guilty knowing that he was not competent to do so and without advising him

of the nature and consequences of the plea or of any other available options.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall supplement the habeas record with copies of any written admonishments

and with a transcript of the plea proceedings. The trial court shall make findings of fact and

conclusions of law as to whether the performance of Applicant’s trial counsel was deficient and, if

so, whether counsel’s deficient performance prejudiced Applicant. The trial court shall make

findings of fact and conclusions of law as to whether Applicant’s plea was knowingly and voluntarily

entered. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                                 3

Filed:         August 21, 2019
Do not publish